Van Brunt, P. J.:
. By resolution the board of. police commissioners requested the board of estimate and apportionment to transfer a certain sum from ' the appropriation made to the police department for the year 1892, entitled “ Construction of Station House, etc., for the ninth precinct,” to the appropriation made to the same department for the-year 1895, entitled “Contingent Expenses of the Central Department.”
The resolution recited that the money was required to enable the treasurer of the board of police commissioners to pay "bills presented for payment of expenses incurred by officers in obtaining evidence, 'and other expenses properly chargeable-to the Contingent fund.The board, of estimate and apportionment, by a vote of four in the affirmative against one in the negative, directed the transfer requested. Thereupon, the board of police commissioners made a requisition upon the appellant, the comptroller, requiring him to pay over the said sum to the relator as treasurer of the police commissioners.. '
The comptroller refused to pay the same .for the reasons that the resolution of the board of estimate and apportionment did not reeeivfe'the affirmative vote of all its members; that the Consolidation Act (Laws of 1882, chap. 410) does not empower the board of estimate and apportionment to transfer a fund, appropriated' for. a *441specific purpose in the year 1892 to another purpose in the year 1895; and that, the hoard of police commissioners intend to use the money in paying expenses which are not lawful charges against the city.
By section 189 of the Consolidation Act, creating the board of estimate and apportionment, special provision is made in respect to adopting the estimate of municipal expenses, and the affirmative vote of all the members is required, and also that the final estimate shall be sanctioned by the signature of all the members.
■ . By section 204 the board is authorized to do certain things by the affirmative vote of three members, and, without"any specification as to the vote, to do certain other things. In the same section said board is authorized to make transfers, and it is urged that as no provision is made for less than a unanimous vote, such a vote is required for such a transfer.
In the absence of any statute, it might well- be argued that this ' power, being conferred in a section where the Legislature were treating of what might be done by three affirmative votes, it was the manifest intention to permit such transfers to be made by such a vote, especially as in the instance, where it was the intention to exact unanimous action, it is expressly provided for. But this right does not depend upon any statutory construction, as in the Revised Statutes (Yol. 2, p. 555, § 27) it is expressly provided that whenever any power, authority or duty is confided by law to three or more persons, such power, authority or duty may be exercised and performed by a majority of such persons, upon a meeting of all the persons so intrusted or empowered, unless special provision is otherwise made:
By section 207 of the Consolidation Act, as originally enacted, the board of estimate and apportionment had the power at any time to transfer an excess of appropriation for one purpose in any year to other purposes and objects for which the appropriations were insufficient.
By chapter 186, Laws of 1893, such transfers were forbidden, except in the year the appropriation was made, but it was expressly provided that the act should not apply to the police department or the department of public works. This, we think, left section 207, as originally enacted, in force in this respect as to the police depart*442rnent and the department of public works, and we cannot eliminate section 207 wholly from consideration as suggested by the appellant’s counsel, but .must be governed by its provisions.
By section 262 of the Consolidation Act, it is the duty of the Comptroller to pay over to the treasurer of the police board the amount appropriated to it; it does not seem that he has any.fight .to object to honor the requisition of the board of police for money which it is entitled to receive, upon'the ground that he fears that the money will be misappropriated. He inay require vouchers for expenditures made by the treasurer of the police department to be filed with him ; and "if any moneys have been misappropriated, he may cause the bonds of the treasurer of the board of police to be prosecuted for the indemnification of the city. But by the law, the treasurer of the board of police is entitled to receive the appropriation and answer afterwards for its expenditure. This seems to be the theory of the Legislature upon the subject, and whatever we may think of the question as to the projniety of some of the proposed expenditures, we have nothing to do with this question at this stage of the: proceeding.
The office of comptroller is undoubtedly one of the most responsible in the city government. It is his. duty to scrutinize the legality of expenditures of the various departments. But where an appropriation has been made, and a department is entitled to its appropriations so as to make its expenditures itself, we do not see but that •the comptroller is bound to deliver the appropriation into the appropriate hands, holding the recipient to the accountability which the law imposes.
The order appealed from should be affirmed, with costs. .
Barrett, Rumsey, Williams and Patterson, TJ., concurred.
Order affirmed, with costs.